DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 was filed after the mailing date of the Non-Final Rejection on 12/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites that “the following conditional expression is satisfied:             
                
                    
                        
                            
                                S
                                1
                            
                            
                                
                                    
                                        S
                                        1
                                    
                                
                            
                        
                    
                
                ×
                
                    
                        
                            
                                X
                                1
                            
                            
                                X
                                1
                            
                        
                    
                
                +
                
                    
                        
                            
                                S
                                2
                            
                            
                                S
                                2
                            
                        
                    
                
                ×
                
                    
                        
                            
                                X
                                2
                            
                            
                                X
                                2
                            
                        
                    
                
                =
                0
            
        .” However, the specification, and the claims as originally filed all recite that “            
                
                    
                        
                            
                                S
                                1
                            
                            
                                
                                    
                                        S
                                        1
                                    
                                
                            
                        
                    
                
                ×
                
                    
                        
                            
                                X
                                1
                            
                            
                                
                                    
                                        X
                                        1
                                    
                                
                            
                        
                    
                
                +
                
                    
                        
                            
                                S
                                2
                            
                            
                                
                                    
                                        S
                                        2
                                    
                                
                            
                        
                    
                
                ×
                
                    
                        
                            
                                X
                                2
                            
                            
                                
                                    
                                        X
                                        2
                                    
                                
                            
                        
                    
                
                =
                0
            
        .” Thus, there is no support for the claimed expression as currently filed. Specifically, the instantly filed equation includes three terms that do not include absolute values in the denominators. Thus, the instant expression amounts to saying that S1/|S1| = -1, or that S1 is negative. These expressions are not supported by the original disclosure which recites normalized values. As such, one of ordinary skill in the art would not have considered Applicant in possession of the instantly claimed invention of claim 3.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that “βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state” and “βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state.” However, neither claim 3, nor claim 1, from which claim 3 depends, positively require any lens units that are arranged closer to the image side than the first/second focusing unit. As such, there is insufficient antecedent basis for this limitation for the claim. It is unclear whether the claim is intended to require additional lens units, if the second focusing unit is intended to be the “lens units” or if some other structure is required. Moreover, it is unclear what value would be provided if no other lens units are included on the image side of the focusing units or if the other focusing unit should be included with the lens units recited. As such, the claimed terms are indefinite. 
Additionally, claim 3 recites that “β12r = 1 in a case where the lens units are not arranged closer to the image side than the second focusing unit.” However, the claims merely require a first lens unit disposed closest to an object side, a first focusing lens unit disposed on an image side of the first lens unit, and a second focusing unit disposed on the image side of the first focusing unit. Thus, the claims never require any lens units arranged closer to the image side than the second focusing unit. Again, neither claim 3, nor claim 1, from which claim 3 depends, positively require any lens units that are arranged closer to the image side than the first/second focusing unit.
For the purposes of examination, given that each “position sensitivity” and “amount of movement” required by the conditional expression is normalized, any optical system in which the focusing units move with different loci will be interpreted as reading on the claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sensui (U.S. Patent No. 6,552,857).
Regarding claim 1, Sensui teaches an optical system comprising:
a first lens unit (10) disposed closest to an object side (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62);
 a first focusing unit (20P) disposed on an image side of the first lens unit (10) (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62); and
a second focusing unit (20N) disposed on the image side of the first focusing unit (10) (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62),
wherein the first focusing unit and the second focusing unit move in different loci during focusing (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62),
wherein in a first arrangement state, the first focusing unit (20P) and the second focusing unit (20N) are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit (20P) and the second focusing unit (20N) are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62),
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (20P) and the second focusing unit (20N) (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62), and
wherein a total length of the optical system, which is a distance between the most object side surface of the first lens unit and an image plane, is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62),
wherein, when changing between the first arrangement state and the second arrange state, the first lens unit (10) does not move (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62).
Regarding claim 2, Sensui teaches the optical system according to claim 1, as above.
Sensui further teaches that the first arrangement state and the second arrangement state are arrangement states of the optical system that is in focus on an infinite object (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 13, L. 64 – C. 14, L. 11; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62).
Regarding claim 5, Sensui teaches the optical system according to claim 1, as above.
Sensui further teaches that the following conditional expression is satisfied:
                        
                            0.9
                            <
                            (
                            β
                            i
                            1
                            ×
                            β
                            i
                            2
                            )
                            /
                            (
                            β
                            j
                            1
                            ×
                            β
                            j
                            2
                            )
                            <
                            1.1
                        
                    , where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Fig. 1; C. 12, L. 43 – C. 13, L. 15; C. 21, L. 14-20).
Regarding claim 6, Sensui teaches the optical system according to claim 1, as above.
Sato further teaches that the optical system further comprises a third arrangement state, wherein in the third arrangement state, the first focusing unit and the second focusing unit are arranged such that the following conditional expression is satisfied:
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object (See Figs. 57-92, e.g. specifically Fig. 61 showing the third-order aberrations in the “field curvature state”; C. 26, L. 23 – C. 27, L. 42).
Regarding claim 7, Sensui teaches the optical system according to Claim 1, as above.
Sensui further teaches that the following conditional expression is satisfied:
Β < -0.1, where β is the image magnification upon focusing on the nearest object (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 providing the required magnification).
Regarding claim 8, Sensui teaches the optical system according to Claim 1, as above.
Sensui further teaches that the following conditional expression is satisfied:
0.4 < |f1/f2| < 2.5 (Example 1: |f1/f2| = 80.13/47.54 = 1.69, within Applicant’s claimed range),
where f1 is the focal length of the first focusing unit, and f2 is the focal length of the second focusing unit (See Table 1 for Example 1 where f1 is calculated to be 80.13 from the values for surfaces 13-14 and f2 is calculated to be -47.54 from the values for surfaces 15-16).
Regarding claim 9, Sensui teaches an optical apparatus comprising:
an optical system (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62); wherein the optical system includes:
a first lens unit (10) disposed closest to an object side (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62);
 a first focusing unit (20P) disposed on an image side of the first lens unit (10) (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62); and
a second focusing unit (20N) disposed on the image side of the first focusing unit (10) (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62),
wherein the first focusing unit and the second focusing unit move in different loci during focusing (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62),
wherein in a first arrangement state, the first focusing unit (20P) and the second focusing unit (20N) are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit (20P) and the second focusing unit (20N) are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62),
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (20P) and the second focusing unit (20N) (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62), and
wherein a total length of the optical system, which is a distance between the most object side surface of the first lens unit and an image plane, is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62),
wherein, when changing between the first arrangement state and the second arrange state, the first lens unit (10) does not move (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62).
Regarding claim 10, Sensui teaches an image pickup apparatus comprising:
an optical system (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62); and
an image pickup device configured to receive an image formed by the optical system (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62 – In order to form the required image, a pickup device must necessarily be provided),
wherein the optical system includes:
a first lens unit (10) disposed closest to an object side (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62);
 a first focusing unit (20P) disposed on an image side of the first lens unit (10) (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62); and
a second focusing unit (20N) disposed on the image side of the first focusing unit (10) (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-28; C. 11, L. 54-65; C. 20, L. 14-42; C. 26, L. 34-47; C. 27, L. 43-62),
wherein the first focusing unit and the second focusing unit move in different loci during focusing (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62),
wherein in a first arrangement state, the first focusing unit (20P) and the second focusing unit (20N) are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit (20P) and the second focusing unit (20N) are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62),
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (20P) and the second focusing unit (20N) (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62), and
wherein a total length of the optical system, which is a distance between the most object side surface of the first lens unit and an image plane, is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62),
wherein, when changing between the first arrangement state and the second arrange state, the first lens unit (10) does not move (See e.g. Figs. 1, 37, 57, and 92; C. 11, L. 12-65; C. 20, L. 14-42; C. 26, L. 34 – C. 27, L. 62).
Claim(s) 1-3, 5, 7, 9-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell (U.S. Patent No. 8,169,717).
Regarding claim 1, Caldwell teaches an optical system comprising:
a first lens unit (116) disposed closest to an object side (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8);
 a first focusing unit (103) disposed on an image side of the first lens unit (116) (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8); and
a second focusing unit (105) disposed on the image side of the first focusing unit (116) (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8),
wherein the first focusing unit (103) and the second focusing unit (105) move in different loci during focusing (See e.g. Fig. 1; C. 10, L. 25-37),
wherein in a first arrangement state, the first focusing unit (103) and the second focusing unit (105) are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit (103) and the second focusing unit (105) are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15),
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (103) and the second focusing unit (105) (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15), and
wherein a total length of the optical system, which is a distance between the most object side surface of the first lens unit and an image plane, is the same in the first arrangement state and the second arrangement state (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15),
wherein, when changing between the first arrangement state and the second arrange state, the first lens unit (116) does not move (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15).
Regarding claim 2, Caldwell teaches the optical system according to claim 1, as above.
Caldwell further teaches that the first arrangement state and the second arrangement state are arrangement states of the optical system that is in focus on an infinite object (See e.g. Fig. 1; C. 10, L. 25 – C. 11, L. 15).
Regarding claim 3, Caldwell teaches the optical system according to Claim 1, as above.
Caldwell further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is defined as                        
                             
                            S
                            1
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            1
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , S2 is defined as                        
                             
                            S
                            2
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            2
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , where βi1 is a lateral magnification of the first focusing unit in the first arrangement state, βi2 is a lateral magnification of the second focusing unit in the first arrangement state, βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state, βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state (See e.g. Fig. 1; C. 11, L. 5-15).
Regarding claim 5, Caldwell teaches the optical system according to claim 1, as above.
Caldwell further teaches that the following conditional expression is satisfied:
                        
                            0.9
                            <
                            (
                            β
                            i
                            1
                            ×
                            β
                            i
                            2
                            )
                            /
                            (
                            β
                            j
                            1
                            ×
                            β
                            j
                            2
                            )
                            <
                            1.1
                        
                    , where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8; See also Tables 1a-1b showing the required lens values).
Regarding claim 7, Caldwell teaches the optical system according to Claim 1, as above.
Caldwell further teaches that the following conditional expression is satisfied:
Β < -0.1, where β is the image magnification upon focusing on the nearest object (See e.g. Figs. 1a and 1c; C. 9, L. 35 – C. 10, L. 8; See also Tables 1a-1b showing the required lens values).
Regarding claim 9, Caldwell teaches an optical apparatus comprising:
an optical system (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8); wherein the optical system includes:
a first lens unit (116) disposed closest to an object side (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8);
 a first focusing unit (103) disposed on an image side of the first lens unit (116) (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8); and
a second focusing unit (105) disposed on the image side of the first focusing unit (116) (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8),
wherein the first focusing unit (103) and the second focusing unit (105) move in different loci during focusing (See e.g. Fig. 1; C. 10, L. 25-37),
wherein in a first arrangement state, the first focusing unit (103) and the second focusing unit (105) are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit (103) and the second focusing unit (105) are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15),
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (103) and the second focusing unit (105) (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15), and
wherein a total length of the optical system, which is a distance between the most object side surface of the first lens unit and an image plane, is the same in the first arrangement state and the second arrangement state (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15),
wherein, when changing between the first arrangement state and the second arrange state, the first lens unit (116) does not move (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15).
Regarding claim 10, Caldwell teaches an image pickup apparatus comprising:
an optical system (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8); and
an image pickup device (115) configured to receive an image formed by the optical system (See e.g. Fig. 1; C. 2, L. 51-63; C. 10, L. 9-24),
wherein the optical system includes:
a first lens unit (116) disposed closest to an object side (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8);
 a first focusing unit (103) disposed on an image side of the first lens unit (116) (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8); and
a second focusing unit (105) disposed on the image side of the first focusing unit (116) (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8),
wherein the first focusing unit (103) and the second focusing unit (105) move in different loci during focusing (See e.g. Fig. 1; C. 10, L. 25-37),
wherein in a first arrangement state, the first focusing unit (103) and the second focusing unit (105) are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit (103) and the second focusing unit (105) are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15),
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (103) and the second focusing unit (105) (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15), and
wherein a total length of the optical system, which is a distance between the most object side surface of the first lens unit and an image plane, is the same in the first arrangement state and the second arrangement state (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15),
wherein, when changing between the first arrangement state and the second arrange state, the first lens unit (116) does not move (See e.g. Fig. 1; C. 10, L. 38 – C. 11, L. 15).
Regarding claims 12, 13, and 14, Caldwell teaches the optical system, optical apparatus, and image pickup apparatus according to claims 1, 9, and 10, respectively, as above.
Caldwell further teaches that the first focusing unit (P1) and the second focusing unit (P2) each include at least one positive lens and at least one negative lens (See e.g. Fig. 1; C. 9, L. 42-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12-14 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sensui in view of Ikemori (U.S. Patent No. 4,826,301).
Regarding claim 3, Sensui teaches the optical system according to claim 1, as above.
Sensui fails to explicitly disclose that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is defined as                        
                             
                            S
                            1
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            1
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , S2 is defined as                        
                             
                            S
                            2
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            2
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , where βi1 is a lateral magnification of the first focusing unit in the first arrangement state, βi2 is a lateral magnification of the second focusing unit in the first arrangement state, βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state, βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state.
However, Ikemori teaches a photographic system having soft focus function with a first focusing unit (II) and a second focusing unit (III) that move with different loci between a first arrangement state and a second arrangement state wherein the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is defined as                        
                             
                            S
                            1
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            1
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , S2 is defined as                        
                             
                            S
                            2
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            2
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , where βi1 is a lateral magnification of the first focusing unit in the first arrangement state, βi2 is a lateral magnification of the second focusing unit in the first arrangement state, βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state, βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 which show the first unit moving rearward and the second unit moving forward, necessarily meeting the claimed condition).
Ikemori teaches satisfying this conditional expression to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily” (C. 2, L. 32 – C. 3, L. 20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Sensui to satisfy the claimed conditional expression as in Ikemori to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily,” as taught by Ikemori (C. 2, L. 32 – C. 3, L. 20), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claims 12, 13, and 14, Sensui teaches the optical system, optical apparatus, and image pickup apparatus according to claims 1, 9, and 10, respectively, as above.
Sensui fails to explicitly disclose that the first focusing unit and the second focusing unit each include at least one positive lens and at least one negative lens.
However, Ikemori teaches a photographic system having soft focus function with a first focusing unit (II or III-1) and a second focusing unit (III-1 or III-2) that move with different loci between a first arrangement state and a second arrangement state wherein the first focusing unit and the second focusing unit each include at least one positive lens and at least one negative lens (See e.g. Fig. 1; C. 5, L. 28-36; C. 8, L. 15-32; C. 9, L. 9-23).
Ikemori teaches these focusing units with at lest one positive and at least one negative lens “in order to achieve good correction of the various aberrations over the entire area of the image format and, further, respectively good stability of aberration correction over the entire focusing range” (C. 5, L. 28-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system, optical apparatus, and image pickup apparatus of Sensui such that the focusing units each have at least one positive and one negative lens as in Ikemori “in order to achieve good correction of the various aberrations over the entire area of the image format and, further, respectively good stability of aberration correction over the entire focusing range,” as taught by Ikemori (C. 5, L. 28-36).
Claim 5 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Sensui.
Regarding claim 5, Caldwell teaches the optical system according to Claim 1, as above.
Caldwell further teaches that the following conditional expression is satisfied:
                        
                            0.9
                            <
                            (
                            β
                            i
                            1
                            ×
                            β
                            i
                            2
                            )
                            /
                            (
                            β
                            j
                            1
                            ×
                            β
                            j
                            2
                            )
                            <
                            1.1
                        
                    , where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Fig. 1; C. 9, L. 35 – C. 10, L. 8; See also Tables 1a-1b showing the required lens values).
Nevertheless, Examiner further submits reference Sensui. Sensui teaches a soft focus lens system comprising a first focusing unit (20P) and a second focusing unit (20N) that move with different loci between a first arrangement state and a second arrangement state, wherein the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Fig. 1; C. 12, L. 43 – C. 13, L. 15; C. 21, L. 14-20).
Sensui teaches satisfying this conditional expression such that “the photographing modes can be changed without causing the changes of the focal point and focal length” (C. 12, L. 43 – C. 13, L. 15) and “so that the structure of a mechanism for the lens system can be made simpler” since “such an arrangement is suitable for incorporating an automatic focusing (AF) function into the lens system, and is easy to be handled due to the nature of the inner-focusing type lens system, i.e., the overall length thereof is unchanged” (C. 5, L. 18-44).
Therefore, even if Caldwell did not teach the claimed conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Caldwell to satisfy the claimed conditional expression as in Sensui such that “the photographing modes can be changed without causing the changes of the focal point and focal length” and “so that the structure of a mechanism for the lens system can be made simpler” since “such an arrangement is suitable for incorporating an automatic focusing (AF) function into the lens system, and is easy to be handled due to the nature of the inner-focusing type lens system, i.e., the overall length thereof is unchanged,” as taught by Sensui (C. 5, L. 18-44; C. 12, L. 43 – C. 13, L. 15), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Hirakawa (U.S. Patent No. 5,822,132).
Regarding claim 6, Caldwell teaches the optical system according to Claim 1, as above.
Caldwell fails to explicitly disclose that in a third arrangement state, the first focusing unit and the second focusing unit are arranged such that the following conditional expression is satisfied:
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object.
However, Hirakawa teaches a soft focus lens system comprising a first focusing unit (GF) and a second focusing unit (GR) that move with different loci between a first arrangement state and a second arrangement state, wherein the following conditional expression is satisfied:
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object (See e.g. Fig. 1; C. 2, L. 29-58; See also Tables 1-4 showing values for the third-order aberration coefficient within Applicant’s claimed range).
Hirakawa teaches satisfying this conditional expression as it “causes a sufficient soft focus effect in a photograph, and a background of an object can be naturally blurred” (C. 2, L. 29-58) in order “to provide a soft focus lens that can be used for taking a landscape photograph” (C. 1, L. 20-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Caldwell to satisfy the claimed conditional expression as in Hirakawa as it “causes a sufficient soft focus effect in a photograph, and a background of an object can be naturally blurred” in order “to provide a soft focus lens that can be used for taking a landscape photograph,” as taught by Hirakawa (C. 1, L. 20-22; C. 2, L. 29-58), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 8 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Sato (U.S. Patent No. 5,841,590).
Regarding claim 8, Caldwell teaches the optical system according to Claim 1, as above.
Caldwell fails to explicitly disclose that 0.4 < |f1/f2| < 2.5, where f1 is the focal length of the first focusing unit, and f2 is the focal length of the second focusing unit.
However, Sato teaches an aberration controllable optical system comprising a first and second focusing unit wherein the following conditional expression is satisfied:
0.4 < |f1/f2| < 2.5 (Example 1: |f1/f2| = 1.4; Example 2: |f1/f2| = 1.4; Example 3: |f1/f2| = 1.4),
where f1 is the focal length of the first focusing unit, and f2 is the focal length of the second focusing unit (See Table 1 for Example 1 where f1 is calculated to be 92.124 from the values for surfaces 13-14 and f2 is calculated to be -67.679 from the values for surfaces 15-16; See Table 2 for Example 2 where f1 is calculated to be 74.609 from the values for surfaces 13-14 and f2 is calculated to be -54.787 from the values for surfaces 15-16; See Table 3 for Example 3 where f1 is calculated to be 74.609 from the values for surfaces 13-14 and f2 is calculated to be -54.787 from the values for surfaces 15-16).
Sato teaches satisfying this condition “to provide an optical system that has a large angle of view, a large aperture diameter, and a sharp image position in which aberrations are suppressed as much as possible to provide a high-quality image, and to provide adequate spherical aberrations in both positive and negative directions” (C. 5, L. 28 – C. 6, L. 56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Caldwell to satisfy the claimed condition as in Sato in order “to provide an optical system that has a large angle of view, a large aperture diameter, and a sharp image position in which aberrations are suppressed as much as possible to provide a high-quality image, and to provide adequate spherical aberrations in both positive and negative directions,” as taught by Sato (C. 5, L. 28 – C. 6, L. 56), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claims 3 and 12-14 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Ikemori.
Regarding claims 12, 13, and 14, Caldwell teaches the optical system, optical apparatus, and image pickup apparatus according to claims 1, 9, and 10, respectively, as above.
Caldwell further teaches that the first focusing unit (P1) and the second focusing unit (P2) each include at least one positive lens and at least one negative lens (See e.g. Fig. 1; C. 9, L. 42-62).
Additionally, Ikemori teaches a photographic system having soft focus function with a first focusing unit (II or III-1) and a second focusing unit (III-1 or III-2) that move with different loci between a first arrangement state and a second arrangement state wherein the first focusing unit and the second focusing unit each include at least one positive lens and at least one negative lens (See e.g. Fig. 1; C. 5, L. 28-36; C. 8, L. 15-32; C. 9, L. 9-23).
Ikemori teaches these focusing units with at least one positive and at least one negative lens “in order to achieve good correction of the various aberrations over the entire area of the image format and, further, respectively good stability of aberration correction over the entire focusing range” (C. 5, L. 28-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system, optical apparatus, and image pickup apparatus of Caldwell such that the focusing units each have at least one positive and one negative lens as in Ikemori “in order to achieve good correction of the various aberrations over the entire area of the image format and, further, respectively good stability of aberration correction over the entire focusing range,” as taught by Ikemori (C. 5, L. 28-36).
Response to Arguments
Applicant's arguments, see page 7, filed 03/17/2022, with respect to the rejection of claim 3 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
Applicant argues that the amendments to the claims render the rejection moot. However, the amendments have not addressed that “βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state” and “βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state.” Since neither claim 3, nor claim 1, from which claim 3 depends, positively require any lens units that are arranged closer to the image side than the first/second focusing unit, Examiner maintains that these limitations are indefinite, as detailed previously and above. 
Applicant's arguments, see pages 7-8, filed 03/17/2022, with respect to the rejection of claims 1, 9, and 10 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant argues that “Sensui fails to teach two focusing lens unit fails to teach or suggest the first and second focusing lens units as recited in Claim 1” because “the lens group 20 does not itself focus an object” and “does not function as ‘focusing lens’ unit.” However, Examiner respectfully disagrees.
First, Examiner respectfully notes that the claim does not require that both the first focusing unit and the second focusing unit form a single unit that “itself focuses an object” as contended by Applicant.
Moreover, Sensui explicitly describes the lens unit 20 a “soft-focus lens group” and further teaches that “Focusing an object at a close distance is carried out by moving both the master lens group 10 and the soft-focus lens group 20 toward the object” (C. 14, L. 19-21). Thus, as with any lens unit in an optical system, the lenses 20A and 20B provided within the soft-focus lens group are clearly provided for focusing of light passing through the system, and meet the required limitations of the claim. As such, Examiner fails to understand Applicant’s argument that lens group 20 does not focus an object as it is explicitly recited as “a focus lens group.”
Nevertheless, no special definition of “focusing unit” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “a first focusing unit” and “a second focusing unit”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, “focusing unit,” which states/seems to imply that the focusing unit must have some additional structure or function not recited.  It is unclear whether Applicant intends for the “focusing units” to be specifically positive or converging lens units, or require some specific structure not recited in the claims. However, the specification is silent as to any additional structure or function; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.
Specifically, Examiner respectfully notes that any person skilled in the art of optics would recognize and appreciate that all of the lenses provided in Sensui focus of light in some manner, and thus meet the required “focusing unit,” as lenses are specifically designed with the intention of focusing.
Moreover, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). In the instant case, Sensui teaches a positive lens unit and a negative lens unit, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Sensui anticipates the claim. 
Additionally, it appears that Applicant is arguing that the lens groups in Sensui are provided for affecting aberration and not focus (i.e. Applicant’s arguments, page 8: “The lens group 20 including the sub lens group 20P and 20N that move to vary the aberration for switching on and off of the soft-focus photographing mode without performing focusing an object”). However, in response to this argument, Examiner respectfully notes that this is the exact same function achieved by the instantly claimed invention (see e.g. claim 1: “wherein in a first arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance”). As such, it is unclear to the Examiner how the lenses of Sensui could possibly be construed as not meeting the claimed focusing units, when they are provided for the same function.
Furthermore, Examiner respectfully notes that the claims were additionally rejected under 35 U.S.C. 102 as anticipated by Caldwell, as indicated previously and above. Since Applicant has not provided any arguments regarding this rejection, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896


/Nicholas R. Pasko/Primary Examiner, Art Unit 2896